IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Charles W. Banks, Jr.,                        :
                          Petitioner          :
                                              :
      v.                                      :
                                              :
Unemployment Compensation                     :
Board of Review,                              :
                    Respondent                :   No. 1673 C.D. 2014


                                       ORDER


             NOW, August 18, 2015, having considered petitioner’s application for

reconsideration, the application is denied.




                                              DAN PELLEGRINI,
                                              President Judge